Citation Nr: 0102547	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-27 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran had active duty for training service from January 
23, 1966, to February 5, 1966, and from June 5, 1966, to June 
17, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1999 the Board found the veteran had submitted a 
timely notice of disagreement from the June 1997 rating 
decision and remanded the case to the RO for appropriate 
development.

In August 2000 the Board remanded the case to the RO to allow 
the veteran an opportunity to present testimony at a video 
conference hearing.  Subsequently, the veteran withdrew his 
request for a personal hearing.


FINDINGS OF FACT

1.  In April 1968 the New York, New York RO denied 
entitlement to service connection for a left shoulder 
disorder; the veteran did not appeal.

2.  The evidence submitted since the April 1968 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1968 rating decision that denied entitlement to 
service connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  Evidence submitted since the April 1968 rating decision 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a left shoulder 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Background
Evidence of Record Prior to April 1968

Service medical records include a February 1965 enlistment 
examination report which noted the veteran had recurrent 
subluxation disorder of the left shoulder that was not 
considered disabling.  In his report of medical history the 
veteran noted he had experienced painful or "trick" 
shoulder or elbow, that he was unable to perform certain 
motions with his left arm, and that he had been denied 
employment with an insurance company because of his left arm 
disorder.  An examiner noted the veteran first dislocated his 
left shoulder in 1949 and that the shoulder subluxated 
approximately once or twice a month but was easily returnable 
to the socket.

The veteran's service medical records also include private 
medical statements from Dr. L.R. noting the veteran sustained 
his first shoulder dislocation in 1959 and that he had 
experienced approximately 70 to 80 subsequent dislocations.  
It was noted the veteran had undergone Putti Platt 
arthroplasty in July 1966 at which time small calcific loose 
bodies were seen in the shoulder joint as well as evidence of 
considerable erosion of the articular cartilage.  The 
physician stated the veteran had a permanent restriction of 
motion of the left shoulder and may have further disability 
due to the erosion of the articular cartilage of the humeral 
head.  It was the physician's opinion that the veteran was 
not fit for active or reserve duties.

A November 1966 service department orthopedic clinic 
consultation report concurred with the private physician's 
findings.  The examiner stated the veteran was not fit for 
retention in reserve service.  X-ray examination revealed no 
abnormality.  The veteran's November 1966 discharge 
examination revealed marked restriction of motion of the left 
shoulder considered permanently disabling.

In his January 1968 application for VA benefits the veteran 
reported he had been treated for left shoulder dislocation 
aboard ship during training in July 1966.

In February 1968 the New York, New York RO received an April 
1967 statement Dr. L.R. which reported the veteran had 
undergone removal of a screw in the left shoulder.  It was 
noted that he had a permanent restriction of motion due to 
erosion of the articular cartilage of the humeral head.

In March 1968 the National Personnel Records Center (NPRC) 
verified the veteran had only active duty for training 
service from January 23, 1966, to February 5, 1966, and from 
June 5, 1966, to June 17, 1966.  The NPRC also submitted the 
veteran's original service medical records and correspondence 
from a private physician.  

During VA examination in February 1968 the veteran reported 
he fell aboard ship in June 1966 and dislocated his left 
shoulder.  He stated he had reduced it himself and 
experienced no subsequent dislocations.  The diagnoses 
included post operative residuals of recurrent left shoulder 
dislocations.  

In an April 1968 rating decision the New York, New York RO 
denied entitlement to service connection for a left shoulder 
disorder.  It was noted that the evidence clearly showed the 
disorder existed prior to service and that the evidence did 
not demonstrate the disorder had been aggravated during 
active duty for training.

Evidence Received After April 1968

In June 1997 the veteran requested that his claim for 
entitlement to service connection for a left shoulder 
disorder be reopened.  In support of his claim he submitted 
private medical records from Dr. H.E.S. dated from January 
1989 to March 1997 indicating treatment for left shoulder 
disorders and a May 1997 private medical statement from Dr. 
D.C.L.  No opinion demonstrating the veteran's left shoulder 
disorder was aggravated during active duty for training was 
provided.

In his June 1997 notice of disagreement the veteran stated 
that his present left shoulder disability was a result of an 
aggravation of the disorder during active duty for training.  
He also submitted a copy of service department correspondence 
dated in October 1967 which noted he had been discharged from 
reserve service because of a physical disability.  

In an August 1997 VA Form 9 the veteran stated he had been 
injured during active service in January 1966 and had been 
hospitalized for almost 2 years for treatment.  He claimed 
his service records revealed treatment for a service-related 
injury.

In his January 2000 substantive appeal the veteran conceded 
the fact that his left shoulder had been dislocated several 
times before his period of active duty for training in 1966 
but stated he had been accepted for service and had 
aggravated the disorder during active duty for training.  

In March 2000 the RO received a statement from the veteran's 
spouse which noted the veteran sustained a left shoulder 
injury aboard ship in 1967 and as a result had an artificial 
shoulder.  She also provided information related to the 
veteran's other medical and financial problems.

Analysis

In April 1968 the New York, New York RO denied entitlement to 
service connection for a left shoulder disorder.  The veteran 
was notified by correspondence dated in April 1968 but did 
not appeal; therefore, the rating decision is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has recently held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Based upon a review of the complete record, the Board finds 
no new and material evidence has been submitted since the 
April 1968 rating decision.  The "new" evidence received 
includes post-service medical evidence without opinion as to 
etiology, service department correspondence dated in October 
1967, and statements from the veteran and his spouse which 
are essentially cumulative of the prior evidence of record.  
The Board notes that the evidence of record in April 1968 
demonstrated the veteran had been discharged from reserve 
service because of a left shoulder disability; however, 
service connection was denied because the evidence did not 
show the veteran's pre-existing shoulder disorder was 
aggravated during active service for training.  

No competent evidence addressing the specified basis for the 
last final disallowance, that is that the veteran's pre-
existing shoulder disorder was aggravated during active 
service for training, has been submitted.  The Court has held 
that lay assertions of medical causation were insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

As the information provided in support of the application to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds "new 
and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  Therefore, the appeal must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left 
shoulder disorder, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

